1    LANE & NACH, P.C.
     2001 East Campbell Avenue
2    Suite 103
     Phoenix, AZ 85016
3    Telephone No.: (602) 258-6000
     Facsimile No.: (602) 258-6003
4
     Michael P. Lane – 007435
5    Email: michael.lane@lane-nach.com

6    Attorneys for Plaintiff
7                           IN THE UNITED STATES BANKRUPTCY COURT
8                                    FOR THE DISTRICT OF ARIZONA
9    In re:
                                                           (Chapter 7 Case)
10   QUINTIN DESMOND GRAY and VICKIE
     LYNN GRAY aka VICKIE LYNN                             No. 2:16-bk-09911-DPC
11   MATTIER,
                                                           Adv. No.
12                   Debtors.
     DALE D.          ULRICH,       CHAPTER        7       COMPLAINT FOR REVOCATION OF
13   TRUSTEE,                                              DISCHARGE
14                   Plaintiff,
15                   vs.
16   QUINTIN DESMOND GRAY and VICKIE
     LYNN GRAY aka VICKIE LYNN
17   MATTIER,
18                   Defendants.
19
              Dale D. Ulrich, Chapter 7 Trustee and Plaintiff, by and through his counsel, Lane & Nach, P.C.,
20

21   for his Complaint against Defendants, respectfully alleges as follows:

22            1. Plaintiff consents to the jurisdiction of this Court pursuant to Fed.R.Bankr.P. 7008.
23            2. This adversary proceeding has been referred to this Court pursuant to 28 U.S.C. §157(a).
24
              3. Venue of this adversary proceeding is proper in this District pursuant to 28 U.S.C. §1409(a).
25
              4. Pursuant to Fed.R.Bankr.P. 7001, a proceeding to recover money or property is governed by
26
     Part VII of Fed.R.Bankr.P.
27

28            5. The Plaintiff is permitted to bring this adversary proceeding on behalf of the Estate pursuant to


 Case 2:16-bk-09911-DPC            Doc 62 Filed 02/12/19 Entered 02/12/19 11:38:29                 Desc
                                    Main Document    Page 1 of 2
 1   Fed.R.Bankr.P. 6009.
 2
            6. This case was commenced by voluntary petition filed by Quintin Desmond Gray and Vickie
 3
     Lynn Gray aka Vickie Lynn Mattier under Chapter 7 of Title 11, United State Code, on August 26, 2016
 4
     (“Defendants”).
 5
            7.   Dale D. Ulrich is the duly appointed and acting Trustee in this Chapter case (“Plaintiff”).
 6

 7          8.   Upon information and belief, Defendants are residents of the State of Nevada.           All acts

 8   complained of herein were done for the benefit of and on behalf of the Defendants' marital community.
 9          9.    All events complained of herein occurred in this District.
10
            10. Debtors received their discharge on December 12, 2016.
11
            11. Pursuant to 11 U.S.C. §727(d)(3), Plaintiff seeks to have the Defendants' discharge revoked
12
     on the grounds that the Defendants have failed, despite proper notice and demand, to comply with this
13

14   Court’s Order Approving Trustee’s Application for Authority to Enter into a Compromise with the

15   Debtors dated March 6, 2018 [DE 48] (“Order”). In accordance with the Order, the Debtors were to

16   turnover the sum of $4,032.00 to the Trustee.
17          12. The Defendant has been provided with sufficient opportunity within which to comply with
18
     said Order and have intentionally failed to do so.
19
            WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as follows:
20
                 A. Revoking the Defendants' discharge effective upon the entry of Judgment;
21

22               B. For such other and further relief as this Court deems just and proper.

23          RESPECTFULLY SUBMITTED this 12th day of February, 2019.

24                                                   LANE & NACH, P.C.
25

26                                                   By     /s/ MPL 007435
                                                            Michael P. Lane
27                                                          Attorney for Plaintiff
28

                                                    2
 Case 2:16-bk-09911-DPC           Doc 62 Filed 02/12/19 Entered 02/12/19 11:38:29                 Desc
                                   Main Document    Page 2 of 2
